Citation Nr: 0622044	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in April 2003  


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
some sleep impairment, and difficulty in establishing and 
maintaining new relationships, but without deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2003 and March 2006 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the July 2003 and March 2006 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   
 
The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claim prior to enactment of the VCAA, and his appeal 
stems from a June 2002 rating decision.  In July 2003 and 
March 2006, VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in July 2003 and March 2006 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided prior to recent 
certification of the veteran's claim to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a March 2006 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claims for service connection, 
and notice of the types of evidence necessary to establish a 
disability rating for his PTSD claim and the effective date 
of the disability on appeal.  To the extent that such notice 
may be deficient in any respect, the matter is effectively 
moot in light of the following decision which finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The veteran 
noted in his on his VCAA notice response that was received in 
April 2006 that he had no other information or evidence to 
substantiate his claim.  Also, the veteran was afforded 
thorough VA examinations in November 1998, January 1999, and 
August 2005, and no further VA examination is necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

In a May 1998 VA clinic visit, the veteran requested 
counseling for depression and insomnia.  The veteran 
complained of intrusive memories of Vietnam, night sweats, 
and the inability to remember dreams.  He stated that before 
he was social and had become a loner.  The veteran reported 
living alone and described hypervigilance such as fencing his 
home and paranoia when his gate was left open or when anyone 
entered his yard.  He had been married and divorced twice, 
and had two sons with whom he maintained contact.  The 
veteran became tearful when talking about the lack of 
intimacy with his two sons.  He described startle responses 
including interference with training at work.  The veteran 
stated that he worked for one company for 31 years and that 
he had some incidences of anger at work. 

In October 1998, the veteran was interviewed by a social 
worker at a VA medical center.  The veteran was casually 
dressed and had a dysphoric affect.  Following his discharge 
from service, the veteran worked at the same company for 32 
years at that time.  He expressed extreme distress related to 
unjust treatment at work that he believed was largely based 
on racism and prejudice.  He used vacations to get away from 
work to avoid acting out of rage over the prejudice he 
encountered.  The veteran reported no history of physical 
altercations with others.  The veteran reported frequent 
thoughts about Vietnam recalling rocket attacks.  He also 
reported being highly isolated, spending most of his time at 
home.  He had no other close relationships other than his 
mother and two sons, and stated that he remained distant and 
distrustful of his coworkers.

In November 1998, the veteran was afforded a VA examination 
and his medical records were reviewed.  The examination noted 
that the veteran held one job for many years and that the 
veteran had problems with irritability and, at times, temper 
outbursts, which he generally controlled.  The veteran 
reported a very isolated lifestyle outside of work and with 
very little social contact.  He built a high fence around his 
yard and occasionally went to church.  He did appear to have 
some rather profound problems with trusting others.  Although 
the veteran was estranged from others, he did see his mother 
often.  The veteran reported not having a decent night's 
sleep for many years.  He occasionally dreamed, but did not 
have any memory of the dreams.  A variety of stimuli would 
trigger intrusive thoughts about his Vietnam experience.  The 
veteran also reported struggling with anger and having no 
patience.  He reported problems with concentration and the 
inability to complete household chores due to 
procrastination.  The veteran still experienced exaggerated 
startle responses.  He appeared quite anxious and conveyed 
considerable distress when conveying the above information.  

The examiner noted that some of the veteran's distress, 
however, appeared to revolve around perceived racial 
difficulties although the patient's own irritability and 
general social isolation and lack of trust also play a 
distinct role.  The veteran was diagnosed with chronic, 
moderately severe PTSD.  The examiner noted social isolation, 
persistent PTSD symptoms, work difficulties, and overall 
severity was moderate.  His GAF score was 70 (manifested by 
difficulty in social and occupational functioning), which is 
indicative of mild symptoms.  

The examiner noted that the veteran was on time for his 
examination, and was well oriented to time, place, and 
person.  The veteran's thinking was linear, and the veteran 
showed no gross memory defects.  He showed no signs of a 
psychotic conditions such as hallucinations, delusions, 
inappropriate affect, or loosened association.  The veteran 
indicated some chronic feelings of dysphoria, although not 
giving evidence of major depression.  He indicated no 
suicidal or homicidal ideation.  

On his January 1999 VA examination the veteran complained of 
"pinned up" emotions with lots of anger and frustration.  
The examiner noted that the veteran always appeared neat and 
well groomed.  His behavior upon intake and evaluation was 
slightly tensed.  He seemed anxious and slightly nervous.  He 
spoke with an energetic, talkative level coupled with rapid 
speech.  He expressed feelings of suspiciousness and 
frequently expressed feelings of the inability to cope with 
frustrations associated with his job. The veteran sometimes 
expressed feelings of helplessness and hopeless concerning 
trusting others.  The veteran often talked of being unhappy 
or in a sad mood.  On occasion, he had a heightened emotional 
tone coupled with increased emotionality.  He expressed high 
levels of verbal hostility and aggression towards others.  
With a sometimes irritable, grumpy expression, the veteran 
spoke in a snappy or sarcastic manner.  The veteran reported 
difficulty at work.  Even though his performance was 
excellent, he continued to have difficulty relating to 
supervisors who did not follow management principles.  The 
veteran also reported trouble falling asleep or staying 
asleep because of dreams that reminded him Vietnam.  He 
stayed away from crowds, had a few friends, and had 
difficulty with intimate relationships.  The veteran was 
divorced and considered one of his sons an important person 
in his life.  The veteran had the support of his mother.  His 
GAF score was 60, which is indicative of moderate symptoms.

According to examiner, the veteran's continued involvement 
with his stable support system, determination and punctuality 
concerning keeping his appointments, determination to improve 
his quality of life, tonicity in performing tasks, and 
determination not to get involved in drugs or with those 
involved in drugs were indications of a positive prediction.

In an August 2005 VA examination, the examiner reviewed the 
veteran's claims file and diagnosed the veteran with severe, 
chronic PTSD.  At the examination, the veteran appeared clean 
and groomed.  His responses to questions of content were 
cautiously and at times tearfully given.  The examiner noted 
that the veteran did demonstrate an adequate fund of 
knowledge.  The veteran's speech was noted for dysarthria 
secondary to depression, PTSD.  The veteran's express 
cognitions were somewhat labored secondary to depression, but 
there was no indication of psychosis, delusional disorder, 
loose associations.  His overall cognitive responses were 
organized and directed appropriately to the topic.  The 
veteran's affect was restricted, and his dominant mood was 
dysphoric at least moderately to severely depressed.  

The veteran reported actively avoiding conversation and 
events that could trigger the recollection of his own 
personal traumas.  The examiner found that the veteran had 
emotional blunting, emotional lability, and lacked any 
positive expectation for future events.  Evidence for 
hyperarousal was indicated by ongoing sleep disturbance, 
which increased in severity from moderately severe to severe, 
along with continued periods of irritability.  The veteran 
noted increased nightmares after being placed on an 
antidepressant.  He reported becoming increasingly frustrated 
with change in routine and/or inconvenience.  The veteran 
also reported primary symptoms of depression secondary to 
chronic pain, and PTSD on an equal basis indicated by 
anhedonia, sense of hopelessness, loss of self-esteem, and 
difficulties in concentration.

The veteran had very little social interaction primarily 
caring for his aging mother helping with yard work as well as 
appointments.  Occasionally, the veteran attended church, but 
preferred to remain at home where he lived alone and 
described himself as a loner.  He had distant contact with 
his two sons and reported working from 1972-2003.  

The examiner noted that the aforementioned symptoms were 
clinically important and did indicate that the veteran 
continued to present primary symptoms of PTSD with 
indications of increased intrusive thoughts and recollections 
since last evaluation along with primary symptoms of 
depression not otherwise specified secondary to PTSD and 
chronic pain.  The veteran's psychological distress posed 
significant to severe difficulties for him in occupational 
endeavors secondary to increased periods of irritability, 
frustration, difficulties with concentration.  The Board 
notes, however that the veteran reported working as a 
warehouseman from 1972-2003.  The examiner also noted that 
the veteran experienced difficulties in establishing and 
maintaining new relationships with at least moderate 
difficulty in maintaining existing relationships, which 
included his mother and one of his sons.  
The veteran's GAF score was 45-50.

The Board recognizes that the veteran's last GAF score of 45-
50 is indicative of serious symptoms as well as his 
difficulty in tolerating stressful situations, which is one 
of the symptoms listed under the criteria for a 70 percent 
rating.  However, the veteran did not exhibit any of the 
other symptoms outlined in the criteria for a 70 percent 
rating, such as suicidal ideation or obsessional rituals.  
Further, his depression did not affect his ability to 
function independently and there had been no neglect of his 
personal hygiene.  As noted in his examinations, the veteran 
lived alone, worked at one company for approximately 30 
years, and was well groomed at his examinations.  Moreover, 
at the last examination, the veteran was alert and oriented 
to place and person.  Under the circumstances, the Board must 
conclude that the current degree of PTSD impairment is 
adequately contemplated by the existing 40 percent rating.

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There is no persuasive evidence of suicidal 
ideation; obsessional rituals; spatial disorientation; or 
neglect of personal appearance and hygiene.  The veteran also 
did not show any of the following symptoms to warrant a 
higher rating of 100 percent: impaired thought process or 
communication; delusions or hallucinations; impaired memory; 
or homicidal or suicidal ideations.  As noted above, staged 
ratings are not for application since the veteran's degree of 
PTSD impairment is adequately contemplated by the existing 50 
percent rating during the entire time period in question.

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran suffered.  
However, based on the medical evidence of record, a higher 
disability rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the veteran's PTSD increase in severity, he may always 
put forth a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


